Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/09/2020; and IDS filed on 02/10/2021.
Claim 1 has been amended.
Claim 7 has been cancelled.
Claims 1-6 are pending in the instant application.
Claims 2 and 6 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (US 2013/0157287) in view of MUJUMDAR et al (WO 00/75237).

	TAKAHASHI does not explicitly state using a “pH sensitive dye” on pH of 3 to 7.
	MUJUMDAR teaches the prior art had known of using fluorescent cyanine dyes that are sensitive to pH (see abstract), such as fluoresces maximally in acidic conditions (pH of 4-7), complexed with polymer particles (see pg. 25, line 13 and lines 22-23).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate fluorescent cyanine dyes sensitive to pH of 4-7 into TAKAHASHI’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because and reasonably would have expected success because these are functional equivalents of fluorescent cyanine dyes and TAKAHASHI teaches using fluorescent cyanine dye.
The references do not specifically teach using the amount of dye as claimed by Applicant, the amount of a fluorescent dye in a fluorescent dye composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of 

Response to Arguments
	Applicant argues that Applicant submits that amended claims do not "read on" Texas Red dye. Texas Red dye has decreased or no activity in the range 3 to 7 as admitted in the Office Action. In contrast, the amended claims require increased intensity with increased acidity within a pH range of 3 to 7. Thus, the above-cited combinations of prior art do not teach or suggest all the limitations of the claims.
	The Examiner finds this argument unpersuasive, because as discussed above, MUJUMDAR teaches the prior art had known of using fluorescent cyanine dyes that are sensitive to pH (see abstract), such as fluoresces maximally in acidic conditions (pH of 4-7), complexed with polymer particles (see pg. 25, line 13 and lines 22-23). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate fluorescent cyanine dyes sensitive to pH of 4-7 into TAKAHASHI’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because and reasonably would have expected success because these are functional equivalents of fluorescent cyanine dyes and TAKAHASHI teaches using fluorescent cyanine dye.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618